UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 07-01-2010 – 06-30-2011 Item 1.Proxy Voting Record. LEGACY FOCUSED LARGE CAP ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 18, 2011 Meeting Type: Annual Record Date: MAR 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Evan G. Greenberg as Director For For Management 1.2 Elect Leo F. Mullin as Director For For Management 1.3 Elect Olivier Steimer as Director For For Management 1.4 Elect Michael P. Connors as Director For For Management 1.5 Elect Eugene B. Shanks, Jr as Director For For Management 1.6 Elect John A. Krol as Director For For Management 2.1 Approve Annual Report For For Management 2.2 Accept Statutory Financial Statements For For Management 2.3 Accept Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board and Senior For For Management Management 5.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 5.2 Ratify Ratify PricewaterhouseCoopers For For Management LLC as Independent Registered Public Accounting Firm as Auditors 5.3 Ratify BDO AG as Special Auditors For For Management 6 Approve Dividend Distribution from For For Management Legal Reserves 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency None One Year Management AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 27, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Siri S. Marshall For For Management 2 Elect Director W. Walker Lewis For For Management 3 Elect Director William H. Turner For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 23, 2011 Meeting Type: Annual Record Date: DEC 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Succession Planning Against Against Shareholder 6 Require a Majority Vote for the Against Against Shareholder Election of Directors APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 08, 2011 Meeting Type: Annual Record Date: JAN 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. De Geus For For Management 1.2 Elect Director Stephen R. Forrest For For Management 1.3 Elect Director Thomas J. Iannotti For For Management 1.4 Elect Director Susan M. James For For Management 1.5 Elect Director Alexander A. Karsner For For Management 1.6 Elect Director Gerhard H. Parker For For Management 1.7 Elect Director Dennis D. Powell For For Management 1.8 Elect Director Willem P. Roelandts For For Management 1.9 Elect Director James E. Rogers For For Management 1.10 Elect Director Michael R. Splinter For For Management 1.11 Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management AUTOZONE, INC. Ticker: AZO Security ID: 053332102 Meeting Date: DEC 15, 2010 Meeting Type: Annual Record Date: OCT 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Crowley For For Management 1.2 Elect Director Sue E. Gove For For Management 1.3 Elect Director Earl G. Graves, Jr. For For Management 1.4 Elect Director Robert R. Grusky For For Management 1.5 Elect Director . R. Hyde, III For For Management 1.6 Elect Director W. Andrew McKenna For For Management 1.7 Elect Director George R. Mrkonic, Jr. For For Management 1.8 Elect Director Luis P. Nieto For For Management 1.9 Elect Director William C. Rhodes, III For For Management 1.10 Elect Director Theodore W. Ullyot For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management BAKER HUGHES INCORPORATED Ticker: BHI Security ID: 057224107 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry D. Brady For For Management 1.2 Elect Director Clarence P. Cazalot, Jr. For For Management 1.3 Elect Director Chad C. Deaton For For Management 1.4 Elect Director Anthony G. Fernandes For For Management 1.5 Elect Director Claire W. Gargalli For For Management 1.6 Elect Director Pierre H. Jungels For For Management 1.7 Elect Director James A. Lash For For Management 1.8 Elect Director J. Larry Nichols For For Management 1.9 Elect Director H. John Riley, Jr. For For Management 1.10 Elect Director J. W. Stewart For For Management 1.11 Elect Director Charles L. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency None One Year Management 6 Require a Majority Vote for the Against Against Shareholder Election of Directors CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 25, 2011 Meeting Type: Annual Record Date: APR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L.F. Deily For For Management 2 Elect Director R.E. Denham For For Management 3 Elect Director R.J. Eaton For For Management 4 Elect Director C. Hagel For For Management 5 Elect Director E. Hernandez For For Management 6 Elect Director G.L. Kirkland For For Management 7 Elect Director D.B. Rice For For Management 8 Elect Director K.W. Sharer For For Management 9 Elect Director C.R. Shoemate For For Management 10 Elect Director J.G. Stumpf For For Management 11 Elect Director R.D. Sugar For For Management 12 Elect Director C. Ware For For Management 13 Elect Director J.S. Watson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Request Director Nominee with Against For Shareholder Environmental Qualifications 18 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 19 Include Sustainability as a Performance Against Against Shareholder Measure for Senior Executive Compensation 20 Adopt Guidelines for Country Selection Against For Shareholder 21 Report on Financial Risks of Climate Against Against Shareholder Change 22 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 23 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Theodore M. Solso For For Management 2 Elect Director N. Thomas Linebarger For For Management 3 Elect Director William I. Miller For For Management 4 Elect Director Alexis M. Herman For For Management 5 Elect Director Georgia R. Nelson For For Management 6 Elect Director Carl Ware For For Management 7 Elect Director Robert K. Herdman For For Management 8 Elect Director Robert J. Bernhard For For Management 9 Elect Director Franklin R. Chang-Diaz For For Management 10 Elect Director Stephen B. Dobbs For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 15, 2011 Meeting Type: Annual Record Date: APR 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B.M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management 5 Request Director Nominee with Against Against Shareholder Environmental Qualifications HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 04, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director E.E. Holiday For For Management 2 Elect Director J.H. Mullin For For Management 3 Elect Director F.B. Walker For For Management 4 Elect Director R.N. Wilson For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Ratify Auditors For For Management 8 Amend Executive Incentive Bonus Plan For Against Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director W. R. Brody For For Management 3 Elect Director K. I. Chenault For For Management 4 Elect Director M. L. Eskew For For Management 5 Elect Director S. A. Jackson For For Management 6 Elect Director A. N. Liveris For For Management 7 Elect Director W. J. McNerney, Jr. For For Management 8 Elect Director J. W. Owens For For Management 9 Elect Director S. J. Palmisano For For Management 10 Elect Director J. E. Spero For For Management 11 Elect Director S. Taurel For For Management 12 Elect Director L. H. Zambrano For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Report on Lobbying Expenses Against Against Shareholder JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 26, 2011 Meeting Type: Annual Record Date: NOV 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Natalie A. Black For For Management 1.2 Elect Director Robert A. Cornog For For Management 1.3 Elect Director William H. Lacy For For Management 1.4 Elect Director Stephen A. Roell For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Executive Incentive Bonus Plan For Against Management 5 Amend Executive Incentive Bonus Plan For Against Management 6 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency Three One Year Management Years LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dianne Neal Blixt For For Management 1.2 Elect Director David E. R. Dangoor For For Management 1.3 Elect Director Murray S. Kessler For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management 5 Require a Majority Vote for the None Against Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 28, 2010 Meeting Type: Annual Record Date: JUN 01, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Amend Omnibus Stock Plan For For Management 11 Amend Executive Incentive Bonus Plan For For Management 12 Ratify Auditors For For Management 13 Stock Retention/Holding Period Against For Shareholder 14 Report on Pay Disparity Against Against Shareholder MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 24, 2011 Meeting Type: Annual Record Date: MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard W. Barker, Jr. For For Management 2 Elect Director John L. Cassis For For Management 3 Elect Director Michael Goldstein For For Management 4 Elect Director Charles M. Lillis For For Management 5 Elect Director Myrtle S. Potter For For Management 6 Elect Director William L. Roper For For Management 7 Elect Director David B. Snow, Jr. For For Management 8 Elect Director David D. Stevens For For Management 9 Elect Director Blenda J. Wilson For For Management 10 Ratify Auditors For For Management 11 Reduce Supermajority Vote Requirement For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Stock Retention/Holding Period Against For Shareholder MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: MAY 02, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory Q. Brown For For Management 2 Elect Director William J. Bratton For For Management 3 Elect Director David W. Dorman For For Management 4 Elect Director Michael V. Hayden For For Management 5 Elect Director Vincent J. Intrieri For For Management 6 Elect Director Judy C. Lewent For For Management 7 Elect Director Samuel C. Scott III For For Management 8 Elect Director John A. White For For Management 9 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year One Year Management 11 Amend Omnibus Stock Plan For Against Management 12 Ratify Auditors For For Management 13 Amend Human Rights Policies Against Against Shareholder OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 24, 2011 Meeting Type: Annual Record Date: APR 08, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Wren For For Management 2 Elect Director Bruce Crawford For For Management 3 Elect Director Alan R. Batkin For For Management 4 Elect Director Robert Charles Clark For For Management 5 Elect Director Leonard S. Coleman, Jr. For For Management 6 Elect Director Errol M. Cook For For Management 7 Elect Director Susan S. Denison For For Management 8 Elect Director Michael A. Henning For For Management 9 Elect Director John R. Murphy For For Management 10 Elect Director John R. Purcell For For Management 11 Elect Director Linda Johnson Rice For For Management 12 Elect Director Gary L. Roubos For For Management 13 Ratify Auditors For For Management 14 Provide Right to Act by Written Consent For For Management 15 Reduce Supermajority Vote Requirement For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency One Year One Year Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 21, 2011 Meeting Type: Annual Record Date: FEB 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Hugh Grant For For Management 1.3 Elect Director Michele J. Hooper For For Management 1.4 Elect Director Robert Mehrabian For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management 7 Report on Community Environmental Against Against Shareholder Impact Disclosure Process RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 13, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect James L. Balsillie as Director For For Management 1.2 Elect Mike Lazaridis as Director For For Management 1.3 Elect James Estill as Director For For Management 1.4 Elect David Kerr as Director For For Management 1.5 Elect Roger Martin as Director For For Management 1.6 Elect John Richardson as Director For For Management 1.7 Elect Barbara Stymiest as Director For For Management 1.8 Elect Antonio Viana-Baptista as For For Management Director 1.9 Elect John Wetmore as Director For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 14, 2011 Meeting Type: Annual Record Date: FEB 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward C. Bernard For For Management 2 Elect Director James T. Brady For For Management 3 Elect Director J. Alfred Broaddus, Jr. For For Management 4 Elect Director Donald B. Hebb, Jr. For For Management 5 Elect Director James A.C. Kennedy For For Management 6 Elect Director Robert F. MacLellan For For Management 7 Elect Director Brian C. Rogers For For Management 8 Elect Director Alfred Sommer For For Management 9 Elect Director Dwight S. Taylor For For Management 10 Elect Director Anne Marie Whittemore For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify Auditors For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 27, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Barry Diller For For Management 5 Elect Director Evan G. Greenberg For For Management 6 Elect Director Alexis M. Herman For For Management 7 Elect Director Muhtar Kent For For Management 8 Elect Director Donald R. Keough For For Management 9 Elect Director Maria Elena Lagomasino For For Management 10 Elect Director Donald F. McHenry For For Management 11 Elect Director Sam Nunn For For Management 12 Elect Director James D. Robinson III For For Management 13 Elect Director Peter V. Ueberroth For For Management 14 Elect Director Jacob Wallenberg For For Management 15 Elect Director James B. Williams For For Management 16 Ratify Auditors For For Management 17 Amend Executive Incentive Bonus Plan For For Management 18 Amend Restricted Stock Plan For Against Management 19 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 20 Advisory Vote on Say on Pay Frequency One Year One Year Management 21 Publish Report on Chemical Bisphenol-A Against Against Shareholder (BPA) THE WILLIAMS COMPANIES, INC. Ticker: WMB Security ID: 969457100 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan S. Armstrong For For Management 2 Elect Director Joseph R. Cleveland For For Management 3 Elect Director Juanita H. Hinshaw For For Management 4 Elect Director Frank T. MacInnis For For Management 5 Elect Director Janice D. Stoney For For Management 6 Elect Director Laura A. Sugg For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 13, 2011 Meeting Type: Annual Record Date: FEB 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Louis R. Chenevert For For Management 2 Elect Director John V. Faraci For For Management 3 Elect Director Jean-Pierre Garnier For For Management 4 Elect Director Jamie S. Gorelick For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Ellen J. Kullman For For Management 7 Elect Director Charles R. Lee For For Management 8 Elect Director Richard D. McCormick For For Management 9 Elect Director Harold McGraw III For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director H. Patrick Swygert For For Management 12 Elect Director Andre Villeneuve For For Management 13 Elect Director Christine Todd Whitman For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency None One Year Management 18 Stock Retention/Holding Period Against Against Shareholder UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: MAY 23, 2011 Meeting Type: Annual Record Date: MAR 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Rodger A. Lawson For For Management 7 Elect Director Douglas W. Leatherdale For For Management 8 Elect Director Glenn M. Renwick For For Management 9 Elect Director Kenneth I. Shine For For Management 10 Elect Director Gail R. Wilensky For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Approve Omnibus Stock Plan For Against Management 14 Amend Qualified Employee Stock Purchase For For Management Plan 15 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 03, 2011 Meeting Type: Annual Record Date: APR 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Advisory Vote on Say on Pay Frequency One Year One Year Management 19 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity 20 Report on Political Contributions Against Against Shareholder 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 22 Require Suppliers to Produce Against Against Shareholder Sustainability Reports 23 Report on Climate Change Business Risks Against Against Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 12, 2011 Meeting Type: Annual Record Date: NOV 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Brailer For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director William C. Foote For For Management 4 Elect Director Mark P. Frissora For For Management 5 Elect Director Ginger L. Graham For For Management 6 Elect Director Alan G. McNally For For Management 7 Elect Director Nancy M. Schlichting For For Management 8 Elect Director David Y. Schwartz For For Management 9 Elect Director Alejandro Silva For For Management 10 Elect Director James A. Skinner For For Management 11 Elect Director Gregory D. Wasson For For Management 12 Ratify Auditors For For Management 13 Amend Articles of Incorporation to For For Management Revise the Purpose Clause 14 Reduce Supermajority Vote Requirement For For Management 15 Rescind Fair Price Provision For For Management 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Performance-Based Equity Awards Against For Shareholder LEGACY LARGE CAP ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 08, 2011 Meeting Type: Annual Record Date: JAN 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ray Stata For For Management 2 Elect Director Jerald G. Fishman For For Management 3 Elect Director James A. Champy For For Management 4 Elect Director John L. Doyle For For Management 5 Elect Director John C. Hodgson For For Management 6 Elect Director Yves-Andre Istel For For Management 7 Elect Director Neil Novich For For Management 8 Elect Director F. Grant Saviers For For Management 9 Elect Director Paul J. Severino For For Management 10 Elect Director Kenton J. Sicchitano For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 13 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 23, 2011 Meeting Type: Annual Record Date: DEC 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Succession Planning Against Against Shareholder 6 Require a Majority Vote for the Against Against Shareholder Election of Directors ASML HOLDING NV Ticker: ASML Security ID: N07059186 Meeting Date: APR 20, 2011 Meeting Type: Annual Record Date: MAR 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Discuss the Company's Business and None None Management Finacial Situation 3 Approve Financial Statements and For Did Not Vote Management Statutory Reports 4 Approve Discharge of Management Board For Did Not Vote Management 5 Approve Discharge of Supervisory Board For Did Not Vote Management 6 Receive Explanation on Company's None None Management Reserves and Dividend Policy 7 Approve Dividends of EUR 0.40 Per Share For Did Not Vote Management 8 Amend Articles Re: Legislative Changes For Did Not Vote Management 9 Approve the Numbers of Stock Options, For Did Not Vote Management Respectively Shares for Employees 10a Reelect W.T. Siegle to Supervisory For Did Not Vote Management Board 10b Reelect J.W.B. Westerburgen to For Did Not Vote Management Supervisory Board 11 Announcement of Retirement of None None Management Supervisory Board Members O. Bilous, F.W. Froehlich, A.P.M. van der Poel by Rotation in 2012. 12 Approve Remuneration of Supervisory For Did Not Vote Management Board 13a Grant Board Authority to Issue Shares For Did Not Vote Management Up to 5 Percent of Issued Capital 13b Authorize Board to Exclude Preemptive For Did Not Vote Management Rights from Issuance under Item 13a 13c Grant Board Authority to Issue For Did Not Vote Management Additional Shares of up to 5 Percent in Case of Takeover/Merger 13d Authorize Board to Exclude Preemptive For Did Not Vote Management Rights from Issuance under Item 13c 14 Authorize Repurchase Shares For Did Not Vote Management 15 Authorize Cancellation of Repurchased For Did Not Vote Management Shares 16 Authorize Additionnal Cancellation of For Did Not Vote Management Repurchased Shares 17 Other Business None None Management 18 Close Meeting None None Management AUTOZONE, INC. Ticker: AZO Security ID: 053332102 Meeting Date: DEC 15, 2010 Meeting Type: Annual Record Date: OCT 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Crowley For For Management 1.2 Elect Director Sue E. Gove For For Management 1.3 Elect Director Earl G. Graves, Jr. For For Management 1.4 Elect Director Robert R. Grusky For For Management 1.5 Elect Director . R. Hyde, III For For Management 1.6 Elect Director W. Andrew McKenna For For Management 1.7 Elect Director George R. Mrkonic, Jr. For For Management 1.8 Elect Director Luis P. Nieto For For Management 1.9 Elect Director William C. Rhodes, III For For Management 1.10 Elect Director Theodore W. Ullyot For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management BAKER HUGHES INCORPORATED Ticker: BHI Security ID: 057224107 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry D. Brady For For Management 1.2 Elect Director Clarence P. Cazalot, Jr. For For Management 1.3 Elect Director Chad C. Deaton For For Management 1.4 Elect Director Anthony G. Fernandes For For Management 1.5 Elect Director Claire W. Gargalli For For Management 1.6 Elect Director Pierre H. Jungels For For Management 1.7 Elect Director James A. Lash For For Management 1.8 Elect Director J. Larry Nichols For For Management 1.9 Elect Director H. John Riley, Jr. For For Management 1.10 Elect Director J. W. Stewart For For Management 1.11 Elect Director Charles L. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency None One Year Management 6 Require a Majority Vote for the Against Against Shareholder Election of Directors BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: FEB 01, 2011 Meeting Type: Annual Record Date: DEC 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Edward F. Degraan For For Management 1.4 Elect Director C.M. Fraser-Liggett For For Management 1.5 Elect Director Christopher Jones For For Management 1.6 Elect Director Marshall O. Larsen For For Management 1.7 Elect Director Edward J. Ludwig For For Management 1.8 Elect Director Adel A.F. Mahmoud For For Management 1.9 Elect Director Gary A. Mecklenburg For For Management 1.10 Elect Director Cathy E. Minehan For Withhold Management 1.11 Elect Director James F. Orr For For Management 1.12 Elect Director Willard J. Overlock, Jr For For Management 1.13 Elect Director Bertram L. Scott For For Management 1.14 Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None Three Years Management 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Provide for Cumulative Voting Against For Shareholder C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 12, 2011 Meeting Type: Annual Record Date: MAR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert Ezrilov For For Management 2 Elect Director Wayne M. Fortun For For Management 3 Elect Director Brian P. Short For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management 7 Declassify the Board of Directors Against For Shareholder CANON INC. Ticker: 7751 Security ID: 138006309 Meeting Date: MAR 30, 2011 Meeting Type: Annual Record Date: DEC 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 65 2.1 Elect Director Mitarai, Fujio For For Management 2.2 Elect Director Uchida, Tsuneji For For Management 2.3 Elect Director Tanaka, Toshizo For For Management 2.4 Elect Director Ikoma, Toshiaki For For Management 2.5 Elect Director Watanabe, Kunio For For Management 2.6 Elect Director Adachi, Yoroku For For Management 2.7 Elect Director Mitsuhashi, Yasuo For For Management 2.8 Elect Director Iwashita, Tomonori For For Management 2.9 Elect Director Osawa, Masahiro For For Management 2.10 Elect Director Matsumoto, Shigeyuki For For Management 2.11 Elect Director Shimizu, Katsuichi For For Management 2.12 Elect Director Banba, Ryoichi For For Management 2.13 Elect Director Honma, Toshio For For Management 2.14 Elect Director Nakaoka, Masaki For For Management 2.15 Elect Director Honda, Haruhisa For For Management 2.16 Elect Director Ozawa, Hideki For For Management 2.17 Elect Director Maeda, Masaya For For Management 2.18 Elect Director Tani, Yasuhiro For For Management 2.19 Elect Director Araki, Makoto For For Management 3 Appoint Statutory Auditor Oe, Tadashi For For Management 4 Approve Annual Bonus Payment to For For Management Directors 5 Approve Stock Option Plan For For Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 25, 2011 Meeting Type: Annual Record Date: APR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L.F. Deily For For Management 2 Elect Director R.E. Denham For For Management 3 Elect Director R.J. Eaton For For Management 4 Elect Director C. Hagel For For Management 5 Elect Director E. Hernandez For For Management 6 Elect Director G.L. Kirkland For For Management 7 Elect Director D.B. Rice For For Management 8 Elect Director K.W. Sharer For For Management 9 Elect Director C.R. Shoemate For For Management 10 Elect Director J.G. Stumpf For For Management 11 Elect Director R.D. Sugar For For Management 12 Elect Director C. Ware For For Management 13 Elect Director J.S. Watson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Request Director Nominee with Against For Shareholder Environmental Qualifications 18 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 19 Include Sustainability as a Performance Against Against Shareholder Measure for Senior Executive Compensation 20 Adopt Guidelines for Country Selection Against For Shareholder 21 Report on Financial Risks of Climate Against Against Shareholder Change 22 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 23 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Armitage For For Management 2 Elect Director Richard H. Auchinleck For For Management 3 Elect Director James E. Copeland, Jr. For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Ruth R. Harkin For For Management 6 Elect Director Harold W. McGraw III For For Management 7 Elect Director James J. Mulva For For Management 8 Elect Director Robert A. Niblock For For Management 9 Elect Director Harald J. Norvik For For Management 10 Elect Director William K. Reilly For For Management 11 Elect Director Victoria J. Tschinkel For For Management 12 Elect Director Kathryn C. Turner For For Management 13 Elect Director William E. Wade, Jr. For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency None One Year Management 17 Approve Omnibus Stock Plan For Against Management 18 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity 19 Report on Political Contributions Against Against Shareholder 20 Report on Lobbying Expenses Against Against Shareholder 21 Report on Accident Risk Reduction Against Against Shareholder Efforts 22 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 23 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 24 Report on Financial Risks of Climate Against Against Shareholder Change 25 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Theodore M. Solso For For Management 2 Elect Director N. Thomas Linebarger For For Management 3 Elect Director William I. Miller For For Management 4 Elect Director Alexis M. Herman For For Management 5 Elect Director Georgia R. Nelson For For Management 6 Elect Director Carl Ware For For Management 7 Elect Director Robert K. Herdman For For Management 8 Elect Director Robert J. Bernhard For For Management 9 Elect Director Franklin R. Chang-Diaz For For Management 10 Elect Director Stephen B. Dobbs For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify Auditors For For Management DEERE & COMPANY Ticker: DE Security ID: 244199105 Meeting Date: FEB 23, 2011 Meeting Type: Annual Record Date: DEC 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles O. Holliday, Jr. For For Management 2 Elect Director Dipak C. Jain For For Management 3 Elect Director Joachim Milberg For For Management 4 Elect Director Richard B. Myers For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Ratify Auditors For For Management DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 05, 2011 Meeting Type: Annual Record Date: MAR 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director D.H. Benson For For Management 2 Elect Director R.W. Cremin For For Management 3 Elect Director J-P.M. Ergas For For Management 4 Elect Director P.T. Francis For For Management 5 Elect Director K.C. Graham For For Management 6 Elect Director R.A. Livingston For For Management 7 Elect Director R.K. Lochridge For For Management 8 Elect Director B.G. Rethore For For Management 9 Elect Director M.B. Stubbs For For Management 10 Elect Director S.M. Todd For For Management 11 Elect Director S.K. Wagner For For Management 12 Elect Director M.A. Winston For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 27, 2011 Meeting Type: Annual Record Date: MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard H. Brown For For Management 2 Elect Director Robert A. Brown For For Management 3 Elect Director Bertrand P. Collomb For For Management 4 Elect Director Curtis J. Crawford For For Management 5 Elect Director Alexander M. Cutler For For Management 6 Elect Director Eleuthere I. du Pont For For Management 7 Elect Director Marillyn A. Hewson For For Management 8 Elect Director Lois D. Juliber For For Management 9 Elect Director Ellen J. Kullman For For Management 10 Elect Director William K. Reilly For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 16 Report on Genetically Engineered Seed Against Against Shareholder 17 Report on Pay Disparity Against Against Shareholder EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 25, 2011 Meeting Type: Annual Record Date: APR 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director K.C. Frazier For For Management 1.6 Elect Director W.W. George For For Management 1.7 Elect Director M.C. Nelson For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 5 Require Independent Board Chairman Against For Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Adopt Policy on Human Right to Water Against Against Shareholder 9 Report on Environmental Impact of Oil Against For Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 15, 2011 Meeting Type: Annual Record Date: APR 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B.M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management 5 Request Director Nominee with Against Against Shareholder Environmental Qualifications HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 04, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director E.E. Holiday For For Management 2 Elect Director J.H. Mullin For For Management 3 Elect Director F.B. Walker For For Management 4 Elect Director R.N. Wilson For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Ratify Auditors For For Management 8 Amend Executive Incentive Bonus Plan For Against Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 25, 2011 Meeting Type: Annual Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Judd Gregg For For Management 8 Elect Director Clive R. Hollick For For Management 9 Elect Director George Paz For For Management 10 Elect Director Bradley T. Sheares For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Approve Omnibus Stock Plan For Against Management 15 Amend Executive Incentive Bonus Plan For Against Management 16 Provide Right to Act by Written Consent Against For Shareholder 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings INFOSYS TECHNOLOGIES LTD. Ticker: 500209 Security ID: 456788108 Meeting Date: JUN 11, 2011 Meeting Type: Annual Record Date: MAY 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 20 Per For For Management Share 3 Reappoint S. Batni as Director For For Management 4 Reappoint S.A. Iyengar as Director For For Management 5 Reappoint D.M. Satwalekar as Director For For Management 6 Reappoint O. Goswami as Director For For Management 7 Approve Vacancy on the Board of For For Management Directors Resulting from Retirement of K. Dinesh 8 Approve B.S.R. & Co. as Auditors and For Against Management Authorize Board to Fix Their Remuneration 9 Appoint R. Seshasayee as Director For For Management 10 Appoint R. Venkatesan as Director For For Management 11 Approve Appointment and Remuneration of For For Management S. Gopalakrishnan as Executive Director 12 Approve Appointment and Remuneration of For For Management S.D. Shibulal as CEO and Managing Director 13 Change Company Name to Infosys Ltd. For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director W. R. Brody For For Management 3 Elect Director K. I. Chenault For For Management 4 Elect Director M. L. Eskew For For Management 5 Elect Director S. A. Jackson For For Management 6 Elect Director A. N. Liveris For For Management 7 Elect Director W. J. McNerney, Jr. For For Management 8 Elect Director J. W. Owens For For Management 9 Elect Director S. J. Palmisano For For Management 10 Elect Director J. E. Spero For For Management 11 Elect Director S. Taurel For For Management 12 Elect Director L. H. Zambrano For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Report on Lobbying Expenses Against Against Shareholder JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 26, 2011 Meeting Type: Annual Record Date: NOV 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Natalie A. Black For For Management 1.2 Elect Director Robert A. Cornog For For Management 1.3 Elect Director William H. Lacy For For Management 1.4 Elect Director Stephen A. Roell For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Executive Incentive Bonus Plan For Against Management 5 Amend Executive Incentive Bonus Plan For Against Management 6 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency Three One Year Management Years LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dianne Neal Blixt For For Management 1.2 Elect Director David E. R. Dangoor For For Management 1.3 Elect Director Murray S. Kessler For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management 5 Require a Majority Vote for the None Against Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director Richard H. Lenny For For Management 3 Elect Director Cary D. McMillan For For Management 4 Elect Director Sheila A. Penrose For For Management 5 Elect Director James A. Skinner For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management 9 Reduce Supermajority Vote Requirement For For Management for Transactions With Interested Shareholders 10 Reduce Supermajority Vote Requirement For For Management Relating to the Board of Directors 11 Reduce Supermajority Vote Requirement For For Management for Shareholder Action 12 Declassify the Board of Directors Against For Shareholder 13 Require Suppliers to Adopt CAK Against Against Shareholder 14 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food 15 Report on Beverage Container Against Against Shareholder Environmental Strategy MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 28, 2010 Meeting Type: Annual Record Date: JUN 01, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Amend Omnibus Stock Plan For For Management 11 Amend Executive Incentive Bonus Plan For For Management 12 Ratify Auditors For For Management 13 Stock Retention/Holding Period Against For Shareholder 14 Report on Pay Disparity Against Against Shareholder MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: MAY 02, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory Q. Brown For For Management 2 Elect Director William J. Bratton For For Management 3 Elect Director David W. Dorman For For Management 4 Elect Director Michael V. Hayden For For Management 5 Elect Director Vincent J. Intrieri For For Management 6 Elect Director Judy C. Lewent For For Management 7 Elect Director Samuel C. Scott III For For Management 8 Elect Director John A. White For For Management 9 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year One Year Management 11 Amend Omnibus Stock Plan For Against Management 12 Ratify Auditors For For Management 13 Amend Human Rights Policies Against Against Shareholder NOKIA CORP. Ticker: NOK Security ID: 654902204 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: FEB 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Call the Meeting to Order None None Management 3 Designate Inspector or Shareholder None None Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting None None Management 5 Prepare and Approve List of None None Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.40 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors; Approve Remuneration for Committee Work 11 Fix Number of Directors at Eleven For For Management 12.1 Elect Stephen Elopas as Director For For Management 12.2 Elect Dr. Bengt Holmstrom as Director For For Management 12.3 Elect Prof. Dr. H. Kagermann as For For Management Director 12.4 Elect Per Karlsson as Director For For Management 12.5 Elect Jouko Karvinen as Director For For Management 12.6 Elect Helge Lund as Director For For Management 12.7 Elect Isabel Marey-Semper as Director For For Management 12.8 Elect Jorma Ollila as Director For For Management 12.9 Elect Dame Marjorie Scardino as For For Management Director 12.10 Elect Risto Siilasmaa as Director For For Management 12.11 Elect Kari Stadigh as Director For For Management 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditors 15 Authorize Repurchase of up to 360 For For Management Million Issued Shares 16 Approve Stock Option Plan for Key For For Management Employees; Approve Issuance of up to 35 Million Stock Options 17 Close Meeting None None Management OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 24, 2011 Meeting Type: Annual Record Date: APR 08, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Wren For For Management 2 Elect Director Bruce Crawford For For Management 3 Elect Director Alan R. Batkin For For Management 4 Elect Director Robert Charles Clark For For Management 5 Elect Director Leonard S. Coleman, Jr. For For Management 6 Elect Director Errol M. Cook For For Management 7 Elect Director Susan S. Denison For For Management 8 Elect Director Michael A. Henning For For Management 9 Elect Director John R. Murphy For For Management 10 Elect Director John R. Purcell For For Management 11 Elect Director Linda Johnson Rice For For Management 12 Elect Director Gary L. Roubos For For Management 13 Ratify Auditors For For Management 14 Provide Right to Act by Written Consent For For Management 15 Reduce Supermajority Vote Requirement For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency One Year One Year Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 21, 2011 Meeting Type: Annual Record Date: FEB 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Hugh Grant For For Management 1.3 Elect Director Michele J. Hooper For For Management 1.4 Elect Director Robert Mehrabian For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management 7 Report on Community Environmental Against Against Shareholder Impact Disclosure Process RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 26, 2011 Meeting Type: Annual Record Date: APR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Stephen J. Hadley For For Management 4 Elect Director Frederic M. Poses For For Management 5 Elect Director Michael C. Ruettgers For For Management 6 Elect Director Ronald L. Skates For For Management 7 Elect Director William R. Spivey For For Management 8 Elect Director Linda G. Stuntz For Against Management 9 Elect Director William H. Swanson For For Management 10 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Provide Right to Act by Written Consent Against Against Shareholder 14 Stock Retention/Holding Period Against Against Shareholder 15 Report on Lobbying Contributions and Against Against Shareholder Expenses 16 Submit SERP to Shareholder Vote Against For Shareholder RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 13, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect James L. Balsillie as Director For For Management 1.2 Elect Mike Lazaridis as Director For For Management 1.3 Elect James Estill as Director For For Management 1.4 Elect David Kerr as Director For For Management 1.5 Elect Roger Martin as Director For For Management 1.6 Elect John Richardson as Director For For Management 1.7 Elect Barbara Stymiest as Director For For Management 1.8 Elect Antonio Viana-Baptista as For For Management Director 1.9 Elect John Wetmore as Director For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration REYNOLDS AMERICAN INC. Ticker: RAI Security ID: 761713106 Meeting Date: MAY 06, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Luc Jobin For For Management 1.2 Elect Director Nana Mensah For For Management 1.3 Elect Director John J. Zillmer For For Management 1.4 Elect Director John P. Daly For For Management 1.5 Elect Director Daniel M. Delen For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Increase Authorized Common Stock For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors Against For Shareholder 7 Cease Production of Flavored Tobacco Against Against Shareholder Products 8 Adopt Human Rights Protocols for Against For Shareholder Company and Suppliers RIO TINTO PLC Ticker: RIO Security ID: 767204100 Meeting Date: APR 14, 2011 Meeting Type: Annual Record Date: MAR 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management 3 Re-elect Tom Albanese as Director For For Management 4 Re-elect Robert Brown as Director For For Management 5 Re-elect Vivienne Cox as Director For For Management 6 Re-elect Jan du Plessis as Director For For Management 7 Re-elect Guy Elliott as Director For For Management 8 Re-elect Michael Fitzpatrick as For For Management Director 9 Re-elect Ann Godbehere as Director For For Management 10 Re-elect Richard Goodmanson as Director For For Management 11 Re-elect Andrew Gould as Director For For Management 12 Re-elect Lord Kerr as Director For For Management 13 Re-elect Paul Tellier as Director For For Management 14 Re-elect Sam Walsh as Director For For Management 15 Elect Stephen Mayne Against Against Shareholder 16 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors and Authorise Their Remuneration 17 Amend Performance Share Plan For For Management 18 Amend Share Ownership Plan For For Management 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase For For Management 22 Authorise the Company to Call EGM with For For Management Two Weeks' Notice SARA LEE CORPORATION Ticker: SLE Security ID: 803111103 Meeting Date: OCT 28, 2010 Meeting Type: Annual Record Date: SEP 07, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Christopher B. Begley For For Management 2 Elect Director Crandall C. Bowles For For Management 3 Elect Director Virgis W. Colbert For For Management 4 Elect Director James S. Crown For For Management 5 Elect Director Laurette T. Koellner For For Management 6 Elect Director Cornelis J.A. Van Lede For For Management 7 Elect Director Dr. John Mcadam For For Management 8 Elect Director Sir Ian Prosser For For Management 9 Elect Director Norman R. Sorensen For For Management 10 Elect Director Jeffrey W. Ubben For For Management 11 Elect Director Jonathan P. Ward For For Management 12 Ratify Auditors For For Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 23, 2011 Meeting Type: Annual Record Date: JAN 13, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard Schultz For For Management 2 Elect Director William W. Bradley For For Management 3 Elect Director Mellody Hobson For For Management 4 Elect Director Kevin R. Johnson For For Management 5 Elect Director Olden Lee For For Management 6 Elect Director Sheryl Sandberg For For Management 7 Elect Director James G. Shennan, Jr. For For Management 8 Elect Director Javier G. Teruel For For Management 9 Elect Director Myron E. Ullman, III For For Management 10 Elect Director Craig E. Weatherup For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Amend Omnibus Stock Plan For Against Management 14 Amend Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 14, 2011 Meeting Type: Annual Record Date: FEB 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward C. Bernard For For Management 2 Elect Director James T. Brady For For Management 3 Elect Director J. Alfred Broaddus, Jr. For For Management 4 Elect Director Donald B. Hebb, Jr. For For Management 5 Elect Director James A.C. Kennedy For For Management 6 Elect Director Robert F. MacLellan For For Management 7 Elect Director Brian C. Rogers For For Management 8 Elect Director Alfred Sommer For For Management 9 Elect Director Dwight S. Taylor For For Management 10 Elect Director Anne Marie Whittemore For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify Auditors For For Management TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: 874039100 Meeting Date: JUN 09, 2011 Meeting Type: Annual Record Date: APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and For For Management Dividends 3 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties and Procedures for Endorsement and Guarantees 4 Approve Transfer of TSMC's Solar For For Management Business and Solid State Lighting Business into Two New TSMC Wholly Owned Companies Respectively, and to Further Approve the "Solar Business Transfer Plan" and "Solid State Lighting Business Transfer Plan" 5.1 Approve By-Election of Gregory C. Chow For For Management as Independent Director 5.2 Approve By-Election of Kok-Choo Chen as For For Management Independent Director 6 Transact Other Business None None Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 21, 2011 Meeting Type: Annual Record Date: FEB 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R.W. Babb, Jr. For For Management 2 Elect Director D.A. Carp For For Management 3 Elect Director C.S. Cox For For Management 4 Elect Director S.P. MacMillan For For Management 5 Elect Director P.H. Patsley For For Management 6 Elect Director R.E. Sanchez For For Management 7 Elect Director W.R. Sanders For For Management 8 Elect Director R.J. Simmons For For Management 9 Elect Director R.K. Templeton For For Management 10 Elect Director C.T. Whitman For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 13 Ratify Auditors For For Management THE CHUBB CORPORATION Ticker: CB Security ID: 171232101 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zoe Baird For For Management 2 Elect Director Sheila P. Burke For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director John D. Finnegan For For Management 5 Elect Director Lawrence W. Kellner For For Management 6 Elect Director Martin G. McGuinn For For Management 7 Elect Director Lawrence M. Small For For Management 8 Elect Director Jess Soderberg For For Management 9 Elect Director Daniel E. Somers For For Management 10 Elect Director James M. Zimmerman For For Management 11 Elect Director Alfred W. Zollar For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency Three Three Years Management Years THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 27, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Barry Diller For For Management 5 Elect Director Evan G. Greenberg For For Management 6 Elect Director Alexis M. Herman For For Management 7 Elect Director Muhtar Kent For For Management 8 Elect Director Donald R. Keough For For Management 9 Elect Director Maria Elena Lagomasino For For Management 10 Elect Director Donald F. McHenry For For Management 11 Elect Director Sam Nunn For For Management 12 Elect Director James D. Robinson III For For Management 13 Elect Director Peter V. Ueberroth For For Management 14 Elect Director Jacob Wallenberg For For Management 15 Elect Director James B. Williams For For Management 16 Ratify Auditors For For Management 17 Amend Executive Incentive Bonus Plan For For Management 18 Amend Restricted Stock Plan For Against Management 19 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 20 Advisory Vote on Say on Pay Frequency One Year One Year Management 21 Publish Report on Chemical Bisphenol-A Against Against Shareholder (BPA) THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 26, 2011 Meeting Type: Annual Record Date: MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan L. Beller For For Management 2 Elect Director John H. Dasburg For For Management 3 Elect Director Janet M. Dolan For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Jay S. Fishman For For Management 6 Elect Director Lawrence G. Graev For For Management 7 Elect Director Patricia L. Higgins For For Management 8 Elect Director Thomas R. Hodgson For For Management 9 Elect Director Cleve L. Killingsworth, For For Management Jr. 10 Elect Director Donald J. Shepard For For Management 11 Elect Director Laurie J. Thomsen For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency Three Three Years Management Years TYCO ELECTRONICS LTD. Ticker: TEL Security ID: H8912P106 Meeting Date: MAR 09, 2011 Meeting Type: Annual Record Date: FEB 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Pierre Brondeau as Director For For Management 2 Reelect Juergen Gromer as Director For For Management 3 Reelect Robert Hernandez as Director For For Management 4 Reelect Thomas Lynch as Director For For Management 5 Reelect Daniel Phelan as Director For For Management 6 Reelect Frederic Poses as Director For For Management 7 Reelect Lawrence Smith as Director For For Management 8 Reelect Paula Sneed as Director For For Management 9 Reelect David Steiner as Director For For Management 10 Reelect John Van Scoter as Director For For Management 11 Accept Annual Report for Fiscal For For Management 2009/2010 12 Accept Statutory Financial Statements For For Management for Fiscal 2010/2011 13 Accept Consolidated Financial For For Management Statements for Fiscal 2010/2011 14 Approve Discharge of Board and Senior For For Management Management 15 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2010/2011 16 Ratify Deloitte AG as Swiss Registered For For Management Auditors for Fiscal 2010/2011 17 Ratify PricewaterhouseCoopers AG as For For Management Special Auditor for Fiscal 2010/2011 18 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 19 Advisory Vote on Say on Pay Frequency None One Year Management 20 Approve Ordinary Cash Dividend For For Management 21 Change Company Name to TE Connectivity For For Management Ltd 22 Amend Articles to Renew Authorized For For Management Share Capital 23 Approve Reduction in Share Capital For For Management 24 Authorize Repurchase of up to USD 800 For Against Management million of Share Capital 25 Adjourn Meeting For Against Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 05, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Michael R. McCarthy For For Management 1.8 Elect Director Michael W. McConnell For For Management 1.9 Elect Director Thomas F. McLarty III For For Management 1.10 Elect Director Steven R. Rogel For For Management 1.11 Elect Director Jose H. Villarreal For For Management 1.12 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5a Reduce Supermajority Vote Requirement For For Management Relating to Preference Rights of Preferred Stock 5b Reduce Supermajority Vote Requirement For For Management Relating to Removal of Directors 5c Reduce Supermajority Vote Requirement For For Management Relating to Amendments to Authorized Capital Stock 6 Require Independent Board Chairman Against Against Shareholder UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: MAY 23, 2011 Meeting Type: Annual Record Date: MAR 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Rodger A. Lawson For For Management 7 Elect Director Douglas W. Leatherdale For For Management 8 Elect Director Glenn M. Renwick For For Management 9 Elect Director Kenneth I. Shine For For Management 10 Elect Director Gail R. Wilensky For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Approve Omnibus Stock Plan For Against Management 14 Amend Qualified Employee Stock Purchase For For Management Plan 15 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 03, 2011 Meeting Type: Annual Record Date: APR 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Advisory Vote on Say on Pay Frequency One Year One Year Management 19 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity 20 Report on Political Contributions Against Against Shareholder 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 22 Require Suppliers to Produce Against Against Shareholder Sustainability Reports 23 Report on Climate Change Business Risks Against Against Shareholder YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Dorman For For Management 2 Elect Director Massimo Ferragamo For For Management 3 Elect Director J. David Grissom For For Management 4 Elect Director Bonnie G. Hill For For Management 5 Elect Director Robert Holland, Jr. For For Management 6 Elect Director Kenneth G. Langone For For Management 7 Elect Director Jonathan S. Linen For For Management 8 Elect Director Thomas C. Nelson For For Management 9 Elect Director David C. Novak For For Management 10 Elect Director Thomas M. Ryan For For Management 11 Elect Director Jing-Shyh S. Su For For Management 12 Elect Director Robert D. Walter For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Provide Right to Call Special Meeting For For Management LEGACY MULTI CAP AEROPOSTALE, INC Ticker: ARO Security ID: 007865108 Meeting Date: JUN 16, 2011 Meeting Type: Annual Record Date: APR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald R. Beegle For For Management 1.2 Elect Director Robert B. Chavez For For Management 1.3 Elect Director Michael J. Cunningham For For Management 1.4 Elect Director Evelyn Dilsaver For For Management 1.5 Elect Director Julian R. Geiger For For Management 1.6 Elect Director John N. Haugh For For Management 1.7 Elect Director Karin Hirtler-Garvey For For Management 1.8 Elect Director John D. Howard For For Management 1.9 Elect Director Thomas P. Johnson For For Management 1.10 Elect Director David B. Vermylen For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 02, 2011 Meeting Type: Annual Record Date: FEB 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel P. Amos For For Management 2 Elect Director John Shelby Amos II For For Management 3 Elect Director Paul S. Amos II For For Management 4 Elect Director Michael H. Armacost For For Management 5 Elect Director Kriss Cloninger III For For Management 6 Elect Director Elizabeth J. Hudson For For Management 7 Elect Director Douglas W. Johnson For For Management 8 Elect Director Robert B. Johnson For For Management 9 Elect Director Charles B. Knapp For For Management 10 Elect Director E. Stephen Purdom For For Management 11 Elect Director Barbara K. Rimer For For Management 12 Elect Director Marvin R. Schuster For For Management 13 Elect Director David Gary Thompson For For Management 14 Elect Director Robert L. Wright For For Management 15 Elect Director Takuro Yoshida For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency One Year One Year Management 18 Ratify Auditors For For Management ALBEMARLE CORPORATION Ticker: ALB Security ID: 012653101 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Alfred Broaddus, Jr. For For Management 1.2 Elect Director William H. Hernandez For For Management 1.3 Elect Director R. William Ide III For For Management 1.4 Elect Director Richard L. Morrill For For Management 1.5 Elect Director Jim W. Nokes For For Management 1.6 Elect Director Barry W. Perry For For Management 1.7 Elect Director Mark C. Rohr For For Management 1.8 Elect Director John Sherman, Jr. For For Management 1.9 Elect Director Harriett Tee Taggart For For Management 1.10 Elect Director Anne Marie Whittemore For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD. Ticker: AWH Security ID: G0219G203 Meeting Date: NOV 18, 2010 Meeting Type: Court Record Date: OCT 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor A. Approve Scheme of Arrangement For For Management
